Citation Nr: 1810581	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudo folliculitis barbae. 

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an increased initial evaluation for right knee tendonitis, currently rated as 10 percent. 

4.  Entitlement to an initial compensable evaluation for left eye cataract and replacement with intraocular lens with traumatic iris damage and partial dilation and poor closure (claimed as left eye trauma). 

5.  Entitlement to service connection for a right hip condition. 

6. Entitlement to service connection for a left shoulder condition.  

7.  Entitlement to service connection for a bilateral foot condition with numbness and swelling. 

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for an acquired psychiatric disorder, to include acute stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2011 with service in Southwest Asia, Saudi Arabia, and Bahrain.  He was awarded the National Defense Service Medal with Bronze Stars, Armed Forces Expeditionary Medal, South West Asia Service Medal with three Bronze Service Stars, Global War on Terrorism Service Medal, Korean Defense Service Medal, and two Kuwait Liberation Medals (Saudi Arabia, Kuwait). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to an initial evaluation in excess of 10 percent for hypertension; an initial evaluation in excess of 10 percent for right knee tendonitis;  an initial compensable evaluation for left eye cataract and replacement with intraocular lens with traumatic iris damage and partial dilation and poor closure (claimed as left eye trauma); service connection for a right hip condition; service connection for a left shoulder condition; service connection for a bilateral foot condition with numbness and swelling; service connection for sleep apnea; and service connection for an acquired psychiatric disorder, to include acute stress disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2017, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw from appellate review his claim of entitlement to an initial compensable evaluation for pseudo folliculitis barbae. 

2.  Throughout the pendency of the appeal, the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial compensable evaluation for pseudo folliculitis barbae have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Throughout the pendency of the appeal, the criteria for an initial evaluation of 10 percent for hypertension are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7101 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing or on the record at a hearing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the January 2017 hearing, prior to the Board promulgating a decision, the Veteran and his representative stated that the Veteran wished to withdraw his claim of entitlement to an initial compensable evaluation for pseudo folliculitis barbae.  He no longer desired to proceed with his appeal.  Therefore, the Board finds that the January 2017 hearing testimony satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to an initial compensable evaluation for pseudo folliculitis barbae.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.202 (2017).  As the pertinent criteria for withdrawal of the issue of entitlement to an initial compensable evaluation for pseudo folliculitis barbae have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.

Initial Rating - Hypertension

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119   (1999); 38 C.F.R. § 4.2 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's hypertension is rated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease.  

Diagnostic Code 7101 provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Service treatment records reflect that the Veteran has been on continuous medication for hypertension since 2007 with a history of diastolic pressure ranging from 84 to 100 after medication.  At an April 2011 VA examination, the examiner noted that the Veteran was treated with Lisinopril and thus, additional blood pressure readings on separate days were not necessary.  

Based on review of the foregoing, the Board finds that throughout the pendency of the appeal the disability picture for the Veteran's hypertension most closely approximates the criteria for a 10 percent rating.  The evidence of record reflects that the Veteran has been diagnosed with hypertension and has been treated with continuous medication since 2007.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that his hypertension most closely approximates the 10 percent rating. 

To the extent the Veteran believes he meets the criteria for a 20 percent disability rating or higher, the Board remands the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension for the reasons discussed below.  


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for pseudo folliculitis barbae is dismissed.

An initial evaluation of 10 percent for service-connected hypertension is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims may be decided.

Initial Ratings

The Veteran's statements at the February 2017 Board hearing, including his reports of worsening vision due to his left eye trauma, worsening right knee pain and instability, and worsening high blood pressure suggest the severity of his disability may not be adequately demonstrated in the evidence currently of record.  Accordingly, the Veteran should be afforded new VA examinations to assess the current nature, extent, and severity of his service-connected left eye trauma, right knee tendonitis, and hypertension.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  As the April 2011 VA examination did not include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a retrospective opinion for the Veteran's service-connected right knee disability is necessary and should address prior: range of motion; painful motion; additional loss of motion after repetitions; and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - for the period since April 1, 2011.  The retrospective opinion should also include paired joints.  

Service Connection

The Veteran was afforded contract VA examinations in March 2011 and April 2011 in connection with his service connection claims.  The March 2011 examiner did not diagnose the Veteran with a specific psychiatric disorder but noted that symptoms associated with his current psychiatric symptoms are mild or transient.  He also diagnosed the Veteran with a breathing-related sleep disorder (possible sleep apnea).  Significantly, the examiner did not address the Veteran's in-service complaints of guarding, overreacting, moodiness, impaired memory and concentration, and impaired sleep or his in-service diagnoses of acute stress disorder or provisional sleep apnea.  He also did not explain why these conditions were not related to service.  As for the Veterans right hip, left shoulder, and bilateral feet conditions, the April 2011 examiner determined that the Veteran had no current disability because the Veteran did not have pathology to render a diagnosis.  However, the examiner did not address the Veteran's complaints or treatment for his right hip, left shoulder, or bilateral feet in service.  Based on the foregoing deficiencies, the Board finds that these opinions are inadequate and additional examinations are needed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further notes that "a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

At the January 2017 Board hearing, the Veteran indicated he receives treatment at the Madigan Army Medical Center.  To date, these treatment records are not in the claims file.  These records should be requested as they could be determinative of the claims on appeal.  As such, the Board finds that all efforts to obtain these records have not been exhausted.  Updated VA treatment records and private treatment records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, including VA or private, who has treated him for his conditions.  Also, ask the Veteran to provide a release for Madigan Army Medical Center.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Additionally, obtain VA treatment records if available.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for VA examinations to determine the etiology of his right hip, left shoulder, and bilateral feet conditions and sleep apnea.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. Identify all currently diagnosed right hip, left shoulder, bilateral feet disorders and sleep disorders.  

In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from April 2011 onward.  The disorders need not be present at the time of the evaluation; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the evaluation.
b. With respect to each diagnosed disability of the right hip, left shoulder, bilateral feet, and of sleep, is it at least as likely as not (50 percent probability or greater) that this disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the Veteran's in-service complaints and treatment for right hip pain, left shoulder pain, bilateral feet numbness and tingling, and impaired sleep, as well as his in-service diagnosis of sleep apnea. 

Please note that a medical opinion which concludes that a disease is not related to service solely because there is absence of medical records is inadequate.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  Based on this review, the examiner should address each of the following questions:

a. Identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from April 2011 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows a past diagnosis of acute stress disorder.  This disorder should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that acute stress disorder is not a current disability, then the explanation should include a discussion of the medical records, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

4. After associating any additional records with the claims file, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension and service-connected left eye trauma.
  
5. After associating any additional records with the claims file, the AOJ should also schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner.  

a. Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

b. The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. The examiner should also provide a retrospective opinion as to the range of motion throughout the appeal period (since April 2011) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

d. Finally, the examiner should provide an opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right knee disability and what impact, if any, those have on his occupational functioning. 

All objective and subjective symptoms should be reported in detail.

6. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


